Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	The examiner acknowledges the amendment of claims 1, 13, 16, and the addition of claims 20-21.
Response to Arguments
	Regarding applicant’s argument regarding the limitation of operating the device in a normal operating mode comprises causing the device to only transmit the stored signal information to the remote site that has changed from previously reported signal information such that duplicate signal information is ignored to reduce the amount of transmitted data, the reference of Isaksson et al. is now relied upon for teaching this limitation.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the reference of Nanda is relied upon for teaching a sensor for collecting frequency and power information paragraph 051, 052,055,057) and the reference of Gat is only relied on for teaching a sensor determining a power level above or below a threshold value for a time period(paragraph 039, 062-063)


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nanda et al. US Patent Application Publication 20080076450.

        Regarding claim 20, Nanda teaches a method, comprising:
transitioning sensor devices to a signal collection mode for receiving and storing signal information for given frequencies and locations (paragraph 021);
transmitting the stored signal information to a remote site (paragraph 021);
processing the transmitted signal information to generate a spectrum map based upon the transmitted signal information, wherein the spectrum map identifies at least one location where a change in the signal information is detected (paragraph 051); and
processing the spectrum map to identify a signal anomaly, wherein the signal anomaly comprises a power level above a first power level for more than a first amount of time (sensor data is timestamp and aggregated, paragraph 051, 052,055,057).


             Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 5, 7, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nanda et al. US Patent Application Publication 20080076450 in view of Isaksson et al. US Patent Application Publication 20090027189.

Regarding claim 1, Nanda et al. teaches a method, comprising:

transitioning sensor devices to a signal collection mode for receiving and storing signal information for given frequencies and locations (paragraph 021); 

transmitting the stored signal information to a remote site (paragraph 021);

processing the transmitted signal information to generate a spectrum map based upon the transmitted signal information, wherein the spectrum map identifies at least one location where a change in the signal information is detected (paragraph 051). Nanda is silent on teaching operating the device in a normal operating mode comprises causing the device to only transmit the stored signal information to the remote site that has changed from previously reported signal information such that duplicate signal information is ignored to reduce the amount of transmitted data. Isaksson in an analogous art teaches causing the sensor device to only transmit the stored signal information to the remote site that has changed from previously reported signal information such that duplicate signal information is ignored to reduce the amount of transmitted data (paragraph 040).
	It would have been obvious to one of ordinary skill in the art to modify the system of Nanda as disclosed by Isaksson because such modification provide for a more efficient sensor detecting system that reduces the amount of data transmitted and conserve power. 

          Regarding claim 2, Nanda teaches processing the transmitted signal information to identify signal anomalies (detect weak signal strength, paragraph 052).

          Regarding claim 7, Nanda teaches processing the transmitted signal information to identify a signal anomaly, wherein the signal anomaly comprises a power level above a first power level (paragraph 055).

.           Regarding claim 16, Nanda teaches a system, comprising:

an interface to transmit signals to transition sensor devices to a signal collection mode for receiving and storing signal information for given frequencies and locations (paragraph 021); receiving the stored signal information from the devices (paragraph 021);

a processor and memory configured to process the signal information to generate a spectrum map based upon the transmitted signal information, wherein the spectrum map identifies at least one location where a change in the signal information is detected (paragraph 051). Nanda is silent on teaching operating the device in a normal operating mode comprises causing the device to only transmit the stored signal information to the remote site that has changed from previously reported signal information such that duplicate signal information is ignored to reduce the amount of transmitted data. Isaksson in an analogous art teaches causing the sensor device to only transmit the stored signal information to the remote site that has changed from previously reported signal information such that duplicate signal information is ignored to reduce the amount of transmitted data (paragraph 040).
	It would have been obvious to one of ordinary skill in the art to modify the system of Nanda as disclosed by Isaksson because such modification provide for a more efficient sensor detecting system that reduces the amount of data transmitted and conserve power. 

          Regarding claim 17, Nanda teaches processing the transmitted signal information to identify signal anomalies (detect weak signal strength, paragraph 052).



             Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nanda et al. US Patent Application Publication 20080076450 in view of Isaksson et al. US Patent Application Publication 20090027189 and further in view of Jadunandan et al. US Patent 9432865.

Regarding claims 3 and 18, Nanda is silent on teaching the anomalies comprise a shutdown cell site. Jadunandan et al. in an analogous art teaches detecting the anomaly of a shutdown cell site (col. 6 lines 41-66).
It would have been obvious to one of ordinary skill in the art to modify the system of Nanda in view of Isaksson as disclosed by Jadunandan et al. because such modification provide an indication of the operational state of the cell tower and further improves the reliability of the communication system.  
           Claim 4,6,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nanda et al. US Patent Application Publication 20080076450 in view of Isaksson et al. US Patent Application Publication 20090027189 and further in view of Crossno et al. US Patent 8626193.

	Regarding claim 4,6,19 Nanda teaches the sensor devices comprise devices having multiple sensors and wireless connectivity configured for placement on a device and data is collected while device is in motion (paragraph 059). Crossno et al. in an analogous art teaches a sensor device for placement on or in a good that is being shipped to collect data while the good is en route (col. 4 lines 45-67) and also teaches the given frequencies include 2G, 3G, 4G and/or LTE bands.

	It would have been obvious to one of ordinary skill in the art to modify the system of Nanda in view of Isaksson as disclosed by Crossno allows for the tracking of goods been transported and to record the environmental condition encounters by the goods while been transported. 
s 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nanda et al. US Patent Application Publication 20080076450 in view of Isaksson et al. US Patent Application Publication 20090027189 and further in view of Gat et al. US Patent Application Publication 20090274347.
	Regarding claims 8-10, Nanda is silent on teaching the signal anomaly comprises the power level being above the first power level for more than a first amount of time or the signal anomaly comprises a power level below a second power level. Gat et al. in an analogous art teaches detecting an anomaly of the power level being above or below a threshold value (paragraph 039,062-063).
	It would have been obvious to one of ordinary skill in the art to modify the system of Nanda in view of Isaksson as disclosed by Gat et al. because such modification provide an indication of the operational state of the cell tower and allow corrective action to be taken in order to improve the reliability of the communication system. 





             Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nanda et al. US Patent Application Publication 20080076450 in view of Isaksson et al. US Patent Application Publication 20090027189 and further in view of Vock et al. US Patent 8280682.
             Regarding claim 11, Nanda is silent on teaching the given frequencies include unlicensed frequency bands. Vock et al. in an analogous art teaches the detecting of frequencies at a location include the detection of unlicensed frequencies (col. 3 lines 15-25).
	It would have been obvious to one of ordinary skill in the art to modify the system Nanda in view of Isaksson as disclosed by Vock because such modification provide for a more accurate representation of frequency spectrum present at a particular location.
12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nanda et al. US Patent Application Publication 20080076450 in view of Isaksson et al. US Patent Application Publication 20090027189 and further in view of Zhang et al. US Patent Application Publication 20160360422.
	Regarding claim 12, Nanda et al. is silent on teaching processing the transmitted signal information to identify a signal anomaly, wherein the signal anomaly comprises a rogue cell tower, which is unlicensed. Zhang et al. in an analogous art teaches the signal anomaly comprises a rogue cell tower, which is unlicensed (paragraph 041-042).
	It would have been obvious to one of ordinary skill in the art to modify the system of Nanda in view of Isaksson as disclosed by Zhang because such modification provide important spectrum use information in order to design the system to decreases the undesirable effect of interference.

          Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nanda et al. US Patent Application Publication 20080076450 in view of Isaksson et al. US Patent Application Publication 20090027189 and further in view of Breuer et al. US Patent Application Publication 20170366294.
	Regarding claims 13-15, Nanda is silent on teaching a change in signal power includes a sudden increase in signal power due to wideband jamming. Breuer et al. in an analogous art teaches detecting a change in signal power includes a sudden increase in signal power due to wideband jamming (paragraph 021-030) and also teaches a sudden increase in signal power due to emissions from an unintentional radiator in a licensed frequency band (paragraph 083). Breuer teaches the change in signal power includes a predetermined pattern of intermittent signal power increases and decreases on a given one of the frequencies (paragraph 021-030).

.
	It would have been obvious to one of ordinary skill in the art to modify the system of Nanda in view of Isaksson as disclosed by Breuer because such modification provide a reliable means of detecting . 
         Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nanda et al. US Patent Application Publication 20080076450 in view of Crossno et al. US Patent 8626193.

	Regarding claim 21, Nanda teaches the sensor devices comprise devices having multiple sensors and wireless connectivity configured for placement on a device and data is collected while device is in motion (paragraph 059). Crossno et al. in an analogous art teaches a sensor device for placement on or in a good that is being shipped to collect data while the good is en route (col. 4 lines 45-67) and also teaches the given frequencies include 2G, 3G, 4G and/or LTE bands.

	It would have been obvious to one of ordinary skill in the art to modify the system of Nanda as disclosed by Crossno allows for the tracking of goods been transported and to record the environmental condition encounters by the goods while been transported. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2004/0249590.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.